Citation Nr: 1516792	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  14-05 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether the overpayment of Department of Veterans Affairs (VA) disability compensation benefits in the calculated amount of $10,673 was properly created.  

2.  Entitlement to an effective date earlier than January 16, 2008 for an additional dependency allowance for a spouse and two children.  


REPRESENTATION

Veteran represented by:  Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1974 to February 1977.  This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 administrative decision of the VA Regional Office (RO) in Chicago, Illinois, which reduced his disability compensation award, effective May 1, 1991, as a result of removing his first wife, B, as a dependent from his award.  In that same July 2010 determination, the RO also added his current spouse, T, and two children (C and T) to his award, effective February 1, 2008, and notified him that the adjustment to his award resulted in the creation of an overpayment of benefits that had been paid to him (thereafter he was notified that the overpayment amount was calculated to be $10,673).  He appealed the decision, asserting that the creation of the overpayment was improper, and that he was entitled to an earlier effective date for the additional dependency allowance for his spouse (T) and children (C and T).  In April 2014 a Travel Board hearing was held before the undersigned; a copy of the hearing transcript is in the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an effective date in August 2004 (when he married current spouse, T) to add her and her two children (C and T) as his dependents.  He disputes the RO's finding that he failed to provide timely notification of his marriage to T in August 2004.  While he conceded at the April 2014 Board hearing that he likely did not send the RO his April 1991 divorce decree of his prior marriage to B in a timely manner, he argued that he notified the RO as many as three times (via facsimile) of his marriage to T in the months following August 2004.  He asserted that he has been receiving mail for another Veteran with his same last name and middle initial (with the first name of Darrell/Darryl or Ronald) living in Southern Illinois.  He requested that the claims files of this other Veteran be searched for his notice that may have been misfiled there.  The undersigned agreed that a reasonable effort would be made to search for any misfiled documents.  In that regard, it is noted that in an informal conference report of January 2014, the RO commented that it had searched a claims file of another veteran to no avail.  Notably, the other veteran shared the same first and last name as the Veteran (but with a different middle initial), and the Veteran testified that the other veteran did not share his first name.  

Also at the hearing and in statements submitted to the RO, the Veteran explained that after his marriage to T in August 2004, he sought to obtain health benefits for her through CHAMPVA, particularly after his disability rating was increased in a September 2004 rating decision.  He stated that he contacted CHAMPVA in Denver to sign up his wife for the program and was notified that CHAMPVA had to verify her status with the RO before it could issue her a health card.  He stated that he followed the instructions of CHAMPVA to submit the necessary documentation to the RO first so that CHAMPVA could verify his wife's status as his dependent.  He claims that he sent by facsimile his certificate of marriage to T, as well as the birth certificates of C and T, to the RO three times, but cannot now produce any receipts for the faxes because his house was flooded the previous year, resulting in a total loss of his belongings.  He asserted that as his wife was granted a CHAMPVA card, the RO must have had notice of their marriage and her dependency status.  Of record is a report of general information, dated in November 2013, indicating that the RO contacted CHAMPVA and was informed that it received a copy of the Veteran's marriage certificate in April 2005.  However, it is unclear whether the marriage certificate was actually received from the Veteran or the RO and whether CHAMPVA first obtained verification from the RO of the dependency status of the Veteran's wife in the course of processing her application for health benefits.  Thus, the RO should undertake additional measures to clarify this matter.    

In addition, the evidence indicates that the Veteran's current spouse, T, has been previously married and divorced, as noted on VA Form 21-686c, Declaration of Status of Dependents, received in July 2010.  A review of the record, however, does not show that a copy of the divorce decree regarding her prior marriage has been associated with the claims file.  The RO should request that the veteran submit a copy of T's divorce decree.

The Board also notes that the Veteran has not been provided notice for an effective date claim for adding a dependent under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  See Public Law No. 106-175 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2014), and its implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

As to the issue of whether the overpayment of disability compensation benefits in the calculated amount of $10,673 was properly created, the Board will defer a decision on the matter pending further development of the earlier effective date claim.  The matters are inextricably intertwined because a favorable determination with regard to the earlier effective date claim will impact the question of whether the debt assessed against the Veteran is valid.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Regarding the claim for an effective date prior to January 16, 2008 for an additional dependency allowance for a spouse and two children, the RO should send the Veteran VCAA notice, ensuring that the notice is compliant with Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  

2.  The RO should request the Veteran to furnish a copy of his wife, T's, decree of divorce from her prior marriage.  

3.  The RO should undertake an exhaustive search to determine whether there is any evidence that the Veteran's notification, by facsimile or mail, of his marriage to his current wife, T, in August 2004 may have been misfiled (such notice would have been made in the latter months of 2004 or early part of 2005).  Specifically, the RO should search the files for individuals containing the same last name and middle initial as the Veteran, with a first name of either Darrell/Darryl or Ronald, who is living in Southern Illinois.  The results of such a search should be noted for the record (and the Veteran should be notified).  

4.  The RO should contact CHAMPVA to (a) request copies of all documentation pertaining to the application and award for a health benefits card to the Veteran's wife, T, and (b) determine whether, in the course of processing her application, CHAMPVA received verification from the RO that the Veteran had married in August 2004, in order to issue her a CHAMPVA card.  In that regard, it is noted that CHAMPVA has already confirmed, in November 2013, that it had received a copy of the Veteran's marriage certificate in April 2005, but it is not clear whether CHAMPVA received the marriage certificate from the Veteran or the RO, and whether it first sought and obtained documentation from the RO verifying the dependency status of the Veteran's wife.  
5.  After completion of the foregoing, the RO should readjudicate the Veteran's claims, to include consideration of evidence added to the record since the January 2014 statement of the case (SOC).  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental SOC and allowed an appropriate time for response.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2014).

